IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,752


EX PARTE RICHARD BRIAN STRASSER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 15,652-A IN THE 35TH JUDICIAL DISTRICT COURT

FROM BROWN COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of one count of
aggravated assault on a public servant and one count of attempted escape, and was sentenced to
twenty-five years' imprisonment for the first count and fifteen years' imprisonment for the second
count.  The Eleventh Court of Appeals affirmed his conviction.  Strasser v. State, No. 11-01-00086-CR (Tex. App. - Eastland, June 27, 2002, no pet.)  
	Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance
because counsel failed to file a petition for discretionary review after telling Applicant that he would
do so, and failed to advise him of his right to file petition for discretionary review pro se. We
remanded this application to the trial court for findings of fact and conclusions of law.
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to advise Applicant
of his right to petition for discretionary review pro se.  The trial court recommends that relief be
granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review  of the
judgment of the Eleventh Court of Appeals in Cause No. 11-01-00086-CR that affirmed his
conviction in Cause No. 15,652-A from the 35th  Judicial District Court of Brown County.  Applicant
shall file his petition for discretionary review with the Eleventh Court of Appeals within 30 days of
the date on which this Court's mandate issues.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).


Delivered: September 12, 2007
Do not publish